UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 3, 2011 KUNEKT CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53561 (Commission File Number) 26-1173212 (IRS Employer Identification No.) Unit 1, 12/F International Commerce Centre, 1 Austin Road West, Kowloon, Hong Kong (Address of principal executive offices, Zip Codes are not applicable in Hong Kong) + Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sale of Equity Securities On March 3, 2011, we issued 1,223,777 of our common shares (each, a “Share”) at a price of $1.43 per Share for gross proceeds of $1,750,000, which the Company received in full.We issued 1,223,777 Shares to one subscriber that represented that it was not a US person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction pursuant to Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KUNEKT CORPORATION By: /s/ Mark Bruk Mark Bruk Chief Executive Officer Dated: March 4, 2011 3
